iParty Corp. 270 Bridge Street, Suite 301 Dedham, MA 02026 May 15, 2013 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporate Finance 100 F. Street, N.E. Washington, D.C. 20549 Re:iParty Corp. (the “Registrant”) Application for Withdrawal of Post-Effective Amendment No. 1 to Registration Statement on Form S-8 (333-167823) filed on May 9, 2013 Post-Effective Amendment No. 1 to Registration Statement on Form S-8 (333-159839) filed on May 9, 2013 Post-Effective Amendment No. 1 to Registration Statement on Form S-8 (333-104127) filed on May 9, 2013 Post-Effective Amendment No. 1 to Registration Statement on Form S-8 (333-30280)filed on May 9, 2013 Ladies and Gentleman, Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, the Registrant hereby requests that the Securities and Exchange Commission (the “Commission”) withdraw the Registrant’s Post-Effective Amendment No. 1 forRegistration Statement on Form S-8 (333-167823), Post-Effective Amendment No. 1 forRegistration Statement on Form S-8 (333-159839), Post-Effective Amendment No. 1 forRegistration Statement on Form S-8 (333-104127) and Post-Effective Amendment No. 1 forRegistration Statement on Form S-8 (333-30280), each filed with the Commission on May 9, 2013 (collectively, the “Post-Effective Amendments”), as of the date hereof.The Registrant is requesting withdrawal of the May 9, 2013 Post-Effective Amendments because of a filing error relating to the EDGAR Coding.These Post-Effective Amendments were incorrectly coded and filed with the EDGAR code “POS AM” on May 9, 2013 whereas the Registrant intended the Post-Effective Amendments to be filed with the Commission with the code “S-8 POS.”No securities were sold under any of the Post Effective Amendments. The Registrant has subsequently filed the post-effective amendments to the above referenced registration statements under the correct EDGAR code on May 14, 2013, which filings are not a part of this request. If you have any questions with respect to this matter, please contact me at 781-329-3952.Thank you for your assistance in this mater. Regards, iParty Corp. By:/s/ Sal Perisano Name: Sal Perisano Title:Chief Executive Officer
